Appellee’s Motion for Rehearing.
Upon review of the evidence, it is concluded that there is not definite proof as to $200 of the audit fee being paid out of the bank deposits by E. L. Tucker. There does appear affirmatively evidence that $300 of the audit fee was paid out; therefore the motion for rehearing is in part granted, and the sum of $300 only is allowed as a credit to the bank. Accordingly, the judgment is modified so as to allow the credit of $300 audit expense paid, and the judgment as modified will be affirmed for $809, with legal interest thereon.